Exhibit 10.1

 

AMENDMENT

 

THIS AMENDMENT (“Amendment”) dated the 30th day of August, 2004, amends the
Transportation Agreement dated as of January 10, 2001 (the “Agreement”) between
The United States Postal Service (“USPS”) and Federal Express Corporation
(“FedEx”).

 

Preamble

 

WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
FedEx Services (as such term is defined in the Agreement),

 

WHEREAS, the parties now desire to amend certain provisions of the Agreement as
more specifically set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree to the following changes which
will become effective August 30, 2004 :

 

1.                                       The definition of “Handling Unit” as
set forth in Article 1 of the Agreement is deleted in its entirety and the
following new definition is substituted in lieu thereof:

 

“Handling Unit” means a ULD, Mailbag, Tub, Mail Tray or Outside that is
individually processed by FedEx.  The term “Handling Unit” does not include the
contents of a By-pass ULD.”

 

2.                                       The definition of “Partial ULD” as set
forth in Article 1 of the Agreement is deleted in its entirety and the following
new definition is substituted in lieu thereof:

 

“Partial ULD” means a ULD that is used to convey loose Handling Units from the
AMC to the FedEx ramp.”

 

3.                                       Section 5.1.1 of Exhibit A of the
Agreement is deleted in its entirety and the following new Section 5.1.1 is
substituted in lieu thereof:

 

“5.1.1                  AMCs that are designated to load ULDs may not tender
volume to FedEx other than in ULDs.  All ULDs will have a D&R Tag affixed
thereon and will be charged full container cubic footage pricing as set forth in
Exhibit B, paragraph A of the Agreement.  Each AMC is limited to one
demi-container or LD3 container as agreed to by both parties in the applicable
matrix.  This container will be designated as a Partial ULD.  FedEx may refuse
all additional Partial ULDs or loose Handling Units.  All ULDs must be Airworthy
as determined in accordance with Attachment IV to these Operating
Specifications.  The D&R Tags for the Handling Units in the Partial ULDs will be
scanned at the Memphis Hub and

 

--------------------------------------------------------------------------------


 

equivalent cubic footage will be calculated in accordance with Exhibit B to the
Agreement. No more than one Partial ULD will be allowed at each location.”

 

4.                                       Exhibit B, paragraph A, subparagraph 1
of the Agreement is amended to include the following sentence immediately
following the table:

 

“Partial ULDs shall be credited at [ * ] of the non-fuel transport rate for the
containers identified in the applicable matrix.”

 

5.                                       Exhibit B, paragraph A, subparagraph 2
of the Agreement is amended to add a new paragraph e. which reads as follows:

 

“e. The fuel transport credit for Partial ULDs will be calculated as follows:

 

Fuel Adjustment Factor x Base Fuel Transport Price [  *  ] x [  *  ]”

 

6.                                       All capitalized terms not otherwise
defined in this Amendment shall have the meanings set forth in the Agreement.

 

7.                                       Except as amended by this Amendment,
the terms and conditions of the Agreement shall remain in full force and effect
and are ratified and confirmed in all respects.

 

 

IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of August 30th, 2004.

 

 

THE UNITED STATES POSTAL SERVICE

 

 

 

By:

 

/s/  CHARLES A. PAWLUS

 

 

Title:

Purchasing and Supply Management Specialist

 

 

 

FEDERAL EXPRESS CORPORATION

 

 

 

By:

 

/s/  PAUL J. HERRON

 

 

Title:

VP – Postal Transportation

 

--------------------------------------------------------------------------------

*                                            Blank spaces contained confidential
information which has been filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------